The rescript says : "This case was before this court in 104 Maine, 479. The sole question before the court now, as then is the mental capacity of the plaintiff to comprehend the settlement pleaded by the defendant as a bar to his right to recover, as no allegation of fraud appears in the plaintiff’s declaration. The new evidence produced at the second trial did not so change the aspect of the case as to warrant the jury in finding that the plaintiff did not possess the mental capacity to understand the nature of the settlement. Motion sustained. Verdict set aside.”